Hill, C. J.
No fact or circumstance in the evidence raised a reasonable inference of guilt. The hypothesis of guilt was entirely hypothetical, and was fully overcome by positive testimony and several reasonable hypotheses of innocence. The verdict, being wholly without support of evidence, is without foundation of law, and the refusal to grant a new trial was error. Judgment reversed.
Cynthia Hanie testified, that she and her sister Corrie (the accused) slept in the same bed, in the back room of their mother’s house, in the night “about last Christmas,” when Will Price was there; that he was visiting Corrie that night, but did not and could not come into the room in which she and Corrie slept; that while Corrie was in the room the only door of the room was fastened; that their mother slept in the front room, and Will slept with the children in the middle room; that Corrie, in going to the back room, to go to bed, passed directly through the room in which Will afterwards slept, and did not leave the back room until she heard John Stephens knocking the next morning, and then she went at once into her mother’s room without stopping. The statement of the accused was to the same effect. Witnesses’ for the State testified that the general character of Cynthia Hanie was bad, and they would not believe her on oath.
Fermor Barrett, R. A. Naves, for plaintiff in error.
W. A. Charters, solicitor-general, contra.